Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 11/03/21.

The application has been amended as follows: 

(Currently Amended) A vacuum cleaner 
an air flow path extending from a dirty air inlet to a clean air outlet with a suction motor positioned in the air flow path; and,
a cyclone positioned in the air flow path, the cyclone having a cyclone chamber, a plurality of tangential air inlets, a cyclone air outlet and a longitudinal cyclone axis about which the air rotates in the cyclone chamber, wherein air rotates in a direction of rotation in the cyclone chamber, each of the tangential air inlets comprises an inlet port having an upstream edge and a downstream edge in the direction of rotation, each inlet port is positioned between an upstream cyclone wall portion and a downstream cyclone wall portion,
wherein a first inlet port has a width between the upstream edge of the first inlet port and a downstream edge of the first inlet port and a projection of the first inlet port intersects an opposed wall portion of the cyclone chamber to define an opposed wall section, and the opposed wall portion continues in the direction of rotation from a downstream edge of the opposed wall section to a second inlet port, and
wherein at least some of the air inlet ports have a linear vane provided at the downstream edge thereof that extends outwardly of the cyclone chamber and an absence of a linear vane provided at the upstream edge thereof that extends outwardly of the cyclone chamber.
(Original) The vacuum cleaner 
(Original) The vacuum cleaner 
(Original) The vacuum cleaner 
(Original) The vacuum cleaner 
(Original) The vacuum cleaner 
(Currently Amended) The vacuum cleaner whereby air rotating in the header impacts a directing surface of the flow directing members.
(Currently Amended) A vacuum cleaner 
an air flow path extending from a dirty air inlet to a clean air outlet with a suction motor positioned in the air flow path; 
a cyclone positioned in the air flow path, the cyclone having a cyclone chamber, a plurality of tangential air inlets at a cyclone air inlet end of the cyclone chamber, a cyclone air outlet and a longitudinal cyclone axis about which the air rotates in the cyclone chamber, wherein air rotates in a direction of rotation in the cyclone chamber, each of the tangential air inlets comprises an inlet port having an upstream edge and a downstream edge in the direction of rotation, each inlet port is positioned between an upstream cyclone wall portion and a downstream cyclone wall portion; and, 
a header surrounding the air inlet ports,
wherein at least some of the air inlets have a flow straightener at a downstream edge, wherein each flow straightener is an extension of a wall defining a tangential air inlet, each flow straightener has a directing wall that faces toward and is exposed to a flow of air within the header and does not face an opposed wall.  
(Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original)  The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Original) The vacuum cleaner 
 (Currently Amended) The vacuum cleaner a shorter additional flow straightener is provided on the radial inner end of the flow directing members.


Drawings
The drawings were received on 12/17/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 8 include structures which are neither anticipated by, nor obvious over prior art of records.  Claims 2-7 and 9-20 depend on claims 1, 8; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773